Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 1 of 15 PageID: 1



John E. Flaherty
Cynthia S. Betz
MCCARTER & ENGLISH, LLP
Four Gateway Center
100 Mulberry St.
Newark, New Jersey 07102
(973) 622-4444
jflaherty@mccarter.com
cbetz@mccarter.com

OF COUNSEL:
Tracey B. Davies (pro hac vice forthcoming)
Mark N. Reiter (pro hac vice forthcoming)
Philip Spear (pro hac vice forthcoming)
GIBSON, DUNN & CRUTCHER LLP
2001 Ross Avenue #2100
Dallas, Texas 75201
(214) 698-3369
tdavies@gibsondunn.com
mreiter@gibsondunn.com
pspear@gibsondunn.com

David Glandorf (pro hac vice forthcoming)
Gibson Dunn & Crutcher LLP
1801 California Street, Suite 4200
Denver, CO 80202-2642
Tel.: (303) 298-5726
dglandorf@gibsondunn.com
Attorneys for Plaintiff
Merck Sharp & Dohme Corp.

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


MERCK SHARP & DOHME CORP.,

                                   PLAINTIFF,

                         v.
                                                Civil Action No. _______________
AUROBINDO PHARMA USA INC.,
AUROMEDICS PHARMA LLC, AND
AUROBINDO PHARMA LTD.,

                                DEFENDANTS.
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 2 of 15 PageID: 2



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, Merck Sharp & Dohme Corp. (“Merck” or “Plaintiff”), by and through its

undersigned attorneys, for its Complaint against Defendants Aurobindo Pharma USA Inc.,

AuroMedics Pharma LLC, and Aurobindo Pharma Ltd. (together, “Aurobindo” or “Defendants”)

alleges, upon knowledge with respect to Defendants’ acts and upon information and belief as to

other matters, as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement of U.S. Patent Nos. 9,023,790 (the “’790

Patent”) and 9,358,297 (the “’297 Patent”) arising under the patent laws of the United States,

Title 35, United States Code, § 100 et seq., and in particular under 35 U.S.C. § 271(e).

Aurobindo notified Merck pursuant to 21 U.S.C. § 355(j)(2)(B)(ii) (the “Notice Letter”) that

Aurobindo is the owner of Abbreviated New Drug Application (“ANDA”) No. 214842, (the

“Aurobindo ANDA”), which Aurobindo filed or caused to be filed under 21 U.S.C. § 355(j) with

the United States Food and Drug Administration (“FDA”) for approval to engage in the

commercial manufacture, use or sale of a generic version of Merck’s NOXAFIL®

(posaconazole) intravenous (infusion) solution, 300 mg/16.7 mL (18 mg/mL), which is sold in

the United States. The Aurobindo posaconazole intravenous solution product described in the

Aurobindo ANDA is referred to herein as the “Generic Posaconazole IV Solution Product.”

                                         THE PARTIES

       2.      Plaintiff Merck is a corporation organized and existing under the laws of the State

of New Jersey, having a principal place of business at 2000 Galloping Hill Road, Kenilworth,

New Jersey 07033. Merck is a global, research-driven pharmaceutical company that discovers,

develops, manufactures and markets a broad range of innovative products to improve health.
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 3 of 15 PageID: 3



       3.      On information and belief, Defendant Aurobindo Pharma USA Inc. (“Aurobindo

USA”) is a company organized and existing under the laws of Delaware, having a principal place

of business at 279 Princeton Hightstown Rd, East Windsor, New Jersey 08520-1401, USA. On

information and belief Aurobindo USA develops, formulates, manufactures, markets and sells

pharmaceutical drug products in the United States.

       4.      On information and belief, Aurobindo USA is a wholly-owned subsidiary of

Aurobindo Pharma Ltd. (“APL”).

       5.      On information and belief, Defendant AuroMedics Pharma LLC (“AuroMedics”)

is a company organized and existing under the laws of Delaware, having a principal place of

business at 279 Princeton Hightstown Rd, East Windsor, New Jersey 08520-1401, USA. On

information and belief AuroMedics develops, formulates, manufactures, markets and sells

injectable pharmaceutical drug products in the United States.

       6.      On information and belief, AuroMedics is a wholly-owned subsidiary of APL.

       7.      On information and belief, APL is a corporation organized and existing under the

laws of India with a principle place of business at Water Mark Building, Plot No. 11, Survey No.

9, Kondapur, Hi-Tech City, Hyderabad – 500084, Telangana, India. Further on information and

belief, APL is in the business of, among other things, manufacturing, promoting, marketing,

selling, offering for sale, using, distributing, and importing into the United States, generic

versions of branded pharmaceutical drugs for the U.S. market, through various operating

subsidiaries, including Aurobindo USA and AuroMedics.

                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a).
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 4 of 15 PageID: 4



       9.      This Court has personal jurisdiction over Aurobindo USA by virtue of its

presence in New Jersey, having conducted business in New Jersey, having its principal place of

business in New Jersey, having availed itself of the rights and benefits of New Jersey law such

that it should reasonably anticipate being haled into court in this judicial district, and having

engaged in systematic and continuous contacts with the State of New Jersey through the

marketing and sales of generic drug products within this judicial district, through the receipt of

revenue from the sales and marketing of generic drug products within this judicial district, and

through its pursuit of regulatory approval for its Generic Posaconazole IV Solution Product to

market and sell its Generic Posaconazole IV Solution Product, if approved, in this judicial

district and to residents of this judicial district, and having sent or caused to have sent the Notice

Letter to Merck in New Jersey, prompting the filing of this lawsuit. Acorda Therapeutics Inc. v.

Mylan Pharm. Inc., 817 F.3d 755, 759–60 (Fed. Cir. 2016), cert. denied sub nom. Mylan Pharm.

v. Acorda Therapeutics, 137 S. Ct. 625 (2017).

       10.     This Court has personal jurisdiction over AuroMedics by virtue of its presence in

New Jersey, having conducted business in New Jersey, having its principal place of business in

New Jersey, having availed itself of the rights and benefits of New Jersey law such that it should

reasonably anticipate being haled into court in this judicial district, and having engaged in

systematic and continuous contacts with the State of New Jersey through the marketing and sales

of generic drug products within this judicial district, through the receipt of revenue from the sales

and marketing of generic drug products within this judicial district, and through its pursuit of

regulatory approval for its Generic Posaconazole IV Solution Product to market and sell its

Generic Posaconazole IV Solution Product, if approved, in this judicial district and to residents
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 5 of 15 PageID: 5



of this judicial district, and having sent or caused to have sent the Notice Letter to Merck in New

Jersey, prompting the filing of this lawsuit. Id.

        11.     This Court has personal jurisdiction over APL by virtue of its presence in New

Jersey, having conducted business in New Jersey, having availed itself of the rights and benefits

of New Jersey law such that it should reasonably anticipate being haled into court in this judicial

district, and having engaged in systematic and continuous contacts with the State of New Jersey

through the marketing and sales of generic drug products within this judicial district, through the

receipt of revenue from the sales and marketing of generic drug products within this judicial

district, and through its pursuit of regulatory approval for its Generic Posaconazole IV Solution

Product to market and sell its Generic Posaconazole IV Solution Product, if approved, in this

judicial district and to residents of this judicial district, and having sent or caused to have sent the

Notice Letter to Merck in New Jersey, prompting the filing of this lawsuit. Id.

        12.     Although this Court has personal jurisdiction over APL for at least the reasons set

forth in Paragraph 11, in the absence of such personal jurisdiction in any single state, a foreign

entity such as APL is subject to jurisdiction throughout the United States. See Fed. R. Civ. P.

4(k)(2); Merial Ltd. v. Cipla Ltd., 681 F.3d 1283, 1293–94 (Fed. Cir. 2012).

        13.     Venue is proper in this judicial district as to Aurobindo USA under 28 U.S.C. §

1400(b) because, inter alia, it has committed an act of infringement—including having sent or

caused to have sent the Notice Letter to Merck this judicial district—and has a regular and

established place of business in this judicial district.

        14.     Venue is proper in this judicial district as to AuroMedics under 28 U.S.C. §

1400(b) because, inter alia, it has committed an act of infringement—including having sent or
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 6 of 15 PageID: 6



caused to have sent the Notice Letter to Merck this judicial district—and has a regular and

established place of business in this judicial district.

        15.     Venue is proper as to APL in this judicial district under 28 U.S.C. § 1391(c)(3)

because APL is a foreign entity who may be sued in any judicial district. See In re HTC Corp.,

889 F.3d 1349, 1357 (Fed. Cir. 2018).

                                             NOXAFIL®

        16.     Merck is the holder of New Drug Application (“NDA”) N205596 for the

manufacture and sale of posaconazole intravenous solution, which Merck markets and sells

under the registered trademark NOXAFIL® (“NOXAFIL® for Injection”). NOXAFIL® for

Injection is approved for the prophylaxis of invasive fungal infections in high risk patients.

        17.     NOXAFIL® for Injection is an embodiment of one or more claims of the ’790

Patent and the ’297 Patent (collectively, the “Patents-in-Suit”). The Patents-in-Suit are listed in

the FDA’s Approved Drug Products with Therapeutic Equivalence Evaluations (the “Orange

Book”) for NOXAFIL®.

                                        PATENTS-IN-SUIT

        18.     The ’790 Patent, entitled “Posaconazole Intravenous Solution Formulations

Stabilized by Substituted β-Cyclodextrin,” was duly and legally issued by the USPTO on May 5,

2015. The Orange Book lists the expiration date of the ’790 Patent as July 4, 2031. Merck is the

owner of all title, right and interest in and to the ’790 Patent by assignment. A copy of the ’790

Patent is attached as Exhibit A.

        19.     The ’297 Patent, entitled “Posaconazole Intravenous Solution Formulations

Stabilized by Substituted β-Cyclodextrin” was duly and legally issued by the USPTO on June 7,

2016. The Orange Book lists the expiration date of the ’297 Patent as June 24, 2031. Merck is
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 7 of 15 PageID: 7



the owner of all title, right and interest in and to the ’297 Patent by assignment. A copy of the

’297 Patent is attached as Exhibit B.

                                     AUROBINDO’S ANDA

       20.     Aurobindo filed or caused to be filed the Aurobindo ANDA with the FDA,

seeking FDA approval to market and sell within the United States the Generic Posaconazole IV

Solution Product before the expiration of the Patents-in-Suit.

       21.     On information and belief, the Aurobindo ANDA identified Merck’s NOXAFIL®

for Injection product and included a written certification, as required by 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV), alleging that the claims of the Patents-in-Suit are invalid or otherwise

will not be infringed by the Generic Posaconazole IV Solution Product.

       22.     On or about July 2, 2020, Merck received the Notice Letter from Aurobindo,

dated July 1, 2020, stating that pursuant to § 505(j)(2)(B)(ii) of the Federal Food Drug and

Cosmetic Act, 21 U.S.C. § 355(j)(2)(B)(ii), Aurobindo had submitted the Aurobindo ANDA to

the FDA.

       23.     In its letter to Merck, Aurobindo stated its allegation that the claims of the

Patents-in-Suit are invalid.

       24.     Aurobindo does not contest that Claims 1–19 of the ’790 Patent and Claims 1–34

of the ’297 Patent would be infringed by the manufacture, use, or sale of the Generic

Posaconazole IV Solution Product, unless those claims are found to be invalid.

       25.     By filing or causing to be filed the Aurobindo ANDA, Aurobindo necessarily

represented to the FDA that the Generic Posaconazole IV Solution Product has the same active

ingredient as NOXAFIL® for Injection, has the same method of administration, dosage form,

and strength as NOXAFIL® for Injection and is bioequivalent to NOXAFIL® for Injection.
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 8 of 15 PageID: 8



                COUNT I FOR INFRINGEMENT OF U.S. PATENT NO. 9,023,790

        26.      Merck incorporates by reference Paragraphs 1–25 of this Complaint as if fully set

forth herein.

        27.      By filing or causing to be filed the Aurobindo ANDA with the FDA under 21

U.S.C. § 355(j) to obtain approval to engage in the commercial manufacture, use or sale of the

Generic Posaconazole IV Solution Product before the expiration of the ’790 Patent, Aurobindo

committed an act of infringement under 35 U.S.C. § 271(e)(2).

        28.      If Aurobindo commercially makes, uses, offers to sell or sells the Generic

Posaconazole IV Solution Product within the United States, or imports the Generic Posaconazole

IV Solution Product into the United States, or induces or contributes to any such conduct during

the term of the ’790 Patent, Aurobindo would further infringe the ’790 Patent under 35 U.S.C. §§

271(a), (b), and/or (c).

        29.      Aurobindo’s commercial manufacture, use, offer to sell, or sale of the Generic

Posaconazole IV Solution Product within the United States, or importation of the Generic

Posaconazole IV Solution Product into the United States, during the term of the ’790 Patent,

would infringe the ’790 Patent.

        30.      Upon approval of the Aurobindo ANDA, and the commercial marketing of the

Generic Posaconazole IV Solution Product, Aurobindo would actively induce and/or contribute

to infringement of the ’790 Patent. At least in light of the prescribing instructions Aurobindo

proposes to provide in connection with the Generic Posaconazole IV Solution Product,

Aurobindo will induce health care professionals, resellers, pharmacies, and end users of the

Generic Posaconazole IV Solution Product to directly infringe one or more claims of the ’790
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 9 of 15 PageID: 9



Patent. Aurobindo will encourage acts of direct infringement with knowledge of the ’790 Patent

and knowledge that it is encouraging infringement.

        31.      Aurobindo had actual and constructive knowledge of the ’790 Patent prior to

filing the Aurobindo ANDA, and was aware that the filing of the Aurobindo ANDA with the

request for FDA approval before the expiration of the ’790 Patent would constitute an act of

infringement of the ’790 Patent.

        32.      Merck will be substantially and irreparably harmed by the infringing activities

described above unless those activities are enjoined by this Court. Merck has no adequate

remedy at law.

              COUNT II FOR INFRINGEMENT OF U.S. PATENT NO. 9,358,297

        33.      Merck incorporates by reference Paragraphs 1–25 of this Complaint as if fully set

forth herein.

        34.      By filing or causing to be filed the Aurobindo ANDA with the FDA under 21

U.S.C. § 355(j) to obtain approval to engage in the commercial manufacture, use or sale of the

Generic Posaconazole IV Solution Product before the expiration of the ’297 Patent, Aurobindo

committed an act of infringement under 35 U.S.C. § 271(e)(2).

        35.      If Aurobindo commercially makes, uses, offers to sell or sells the Generic

Posaconazole IV Solution Product within the United States, or imports the Generic Posaconazole

IV Solution Product into the United States, or induces or contributes to any such conduct during

the term of the ’297 Patent, Aurobindo would further infringe the ’297 Patent under 35 U.S.C. §§

271(a), (b), and/or (c).

        36.      Aurobindo’s commercial manufacture, use, offer to sell, or sale of the Generic

Posaconazole IV Solution Product within the United States, or importation of the Generic
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 10 of 15 PageID: 10



Posaconazole IV Solution Product into the United States, during the term of the ’297 Patent,

would infringe the ’297 Patent.

       37.       Upon approval of the Aurobindo ANDA, and the commercial marketing of the

Generic Posaconazole IV Solution Product, Aurobindo would actively induce and/or contribute

to infringement of the ’297 Patent. At least in light of the prescribing instructions Aurobindo

proposes to provide in connection with the Generic Posaconazole IV Solution Product,

Aurobindo will induce health care professionals, resellers, pharmacies, and end users of the

Generic Posaconazole IV Solution Product to directly infringe one or more claims of the ’297

Patent. Aurobindo will encourage acts of direct infringement with knowledge of the ’297 Patent

and knowledge that it is encouraging infringement.

       38.       Aurobindo had actual and constructive knowledge of the ’297 Patent prior to

filing the Aurobindo ANDA, and was aware that the filing of the Aurobindo ANDA with the

request for FDA approval before the expiration of the ’297 Patent would constitute an act of

infringement of the ’297 Patent.

       39.       Merck will be substantially and irreparably harmed by the infringing activities

described above unless those activities are enjoined by this Court. Merck has no adequate

remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment in its favor and against Defendants and

respectfully requests the following relief:

                 A.     A judgment that Defendants have infringed one or more claims of the ’790

Patent under 35 U.S.C. § 271(e)(2) by submitting the Aurobindo ANDA;
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 11 of 15 PageID: 11



               B.      A judgment that Defendants have infringed one or more claims of the ’297

Patent under 35 U.S.C. § 271(e)(2) by submitting the Aurobindo ANDA;

               C.      A judgment, pursuant to 35 U.S.C. § 271(e)(4)(B), preliminarily and

permanently enjoining Defendants, their officers, agents, servants, employees, parents,

subsidiaries, divisions, affiliates, from making, using, selling, offering to sell, or importing any

product that infringes the ’790 Patent, including the product described in the Aurobindo ANDA,

prior to the expiration of the ’790 Patent, including any extensions;

               D.      A judgment, pursuant to 35 U.S.C. § 271(e)(4)(B), preliminarily and

permanently enjoining Defendants, their officers, agents, servants, employees, parents,

subsidiaries, divisions, affiliates, from making, using, selling, offering to sell, or importing any

product that infringes the ’297 Patent, including the product described in the Aurobindo ANDA,

prior to the expiration of the ’297 Patent, including any extensions;

               E.      A judgment declaring that making, using, selling, offering to sell, or

importing the product described in the Aurobindo ANDA, or inducing or contributing to such

conduct, would constitute infringement of the ’790 Patent by Defendants pursuant to 35 U.S.C.

§ 271;

               F.      A judgment declaring that making, using, selling, offering to sell, or

importing the product described in the Aurobindo ANDA, or inducing or contributing to such

conduct, would constitute infringement of the ’297 Patent by Defendants pursuant to 35 U.S.C.

§ 271;

               G.      A judgment ordering that, pursuant to 35 U.S.C. § 271(e)(4)(A), the

effective date of any approval of the Aurobindo ANDA be a date that is not earlier than the

expiration of the ’790 Patent or any later expiration of exclusivity to which Plaintiff is or
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 12 of 15 PageID: 12



becomes entitled;

                H.      A judgment ordering that, pursuant to 35 U.S.C. § 271(e)(4)(A), the

effective date of any approval of the Aurobindo ANDA be a date that is not earlier than the

expiration of the ’297 Patent or any later expiration of exclusivity to which Plaintiff is or

becomes entitled;

                I.      If Defendants, their officers, agents, servants, employees, parents,

subsidiaries, divisions, affiliates, and those persons in active concert or participation with any of

them commercially manufactures, uses, offers to sell, sells or imports the product described in

the Aurobindo ANDA prior to the expiration of the ’790 Patent or any later expiration of

exclusivity to which Plaintiff is or becomes entitled, a judgment awarding Plaintiff monetary

relief, together with interest;

                J.      If Defendants, their officers, agents, servants, employees, parents,

subsidiaries, divisions, affiliates, or those persons in active concert or participation with any of

them commercially manufactures, uses, offers to sell, sells or imports the product described in

the Aurobindo ANDA prior to the expiration of the ’297 Patent or any later expiration of

exclusivity to which Plaintiff is or becomes entitled, a judgment awarding Plaintiff monetary

relief, together with interest;

                K.      A declaration that this case is exceptional within the meaning of 35 U.S.C.

§ 285 and awarding reasonable attorneys’ fees, costs and disbursement incurred as a result of this

action; and

                L.      Such other and further relief as the Court deems just and proper.


                                                    ***
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 13 of 15 PageID: 13




Dated: August 13, 2020


                                               COUNSEL OF RECORD:
 OF COUNSEL:
                                                /s/ John E. Flaherty
 Tracey B. Davies (pro hac vice forthcoming)   John E. Flaherty
 Mark N. Reiter (pro hac vice forthcoming)     Cynthia S. Betz
 Philip Spear (pro hac vice forthcoming)       MCCARTER & ENGLISH, LLP
 GIBSON, DUNN & CRUTCHER LLP                   Four Gateway Center
 2001 Ross Avenue #2100                        100 Mulberry St.
 Dallas, TX 75201-6912                         Newark, New Jersey 07102
 (214) 698-3100                                (973) 622-4444
 tdavies@gibsondunn.com                        jflaherty@mccarter.com
 mreiter@gibsondunn.com                        cbetz@mccarter.com
 pspear@gibsondunn.com

 David Glandorf (pro hac vice forthcoming)     Attorneys for Plaintiff
 GIBSON, DUNN & CRUTCHER LLP                   Merck Sharp & Dohme Corp.
 1801 California Street
 Denver, CO 80202-2642
 (303) 298-5726
 dglandorf@gibsondunn.com
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 14 of 15 PageID: 14



                    CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       Pursuant to Local Civil Rule 11.2, I hereby certify that the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.



                                                 By: /s/ John E. Flaherty
                                                       John E. Flaherty
Case 3:20-cv-10444-FLW-DEA Document 1 Filed 08/13/20 Page 15 of 15 PageID: 15



                  CERTIFICATION PURSUANT TO L. CIV. R. 201.1(d)

       Pursuant to Local Civil Rule 201.1, I hereby certify the above-captioned matter is not

subject to compulsory arbitration in that, inter alia, the Plaintiff seeks non-monetary injunctive

relief and the amount in controversy exceeds the $150,000 threshold of interest and costs and any

claim for punitive damages.



                                                 By: /s/ John E. Flaherty
                                                      John E. Flaherty
